On the Merits.
DUFOUR, J.
When this cause originally came before us, we transferred it to the Supreme Court on the strength of the allegations in the record thahthe amount involved was.in excess of $2000.
The Supreme Court declined jurisdiction on the ground that the jurisdictional allegation was inflated, and remanded the cause to us to consider and decide originally as to our own jurisdiction in the premises.
In its opinion the Supreme Court said:
“There is no suggestion giving rise .to the impression that there are items of value upon which the president of the plaintiff corporation ventures to make the allegation of value, thére are no salaries or wages involved, no property value whatever, no right of any kind indicating or showing value. There are two factions in the church, one contending against the other in and out of court. Whether the one faction shall have charge of the church or the other presents the only issue. ”
Adopting the foregoing views as correct, we do not find that the amount involved is affirmatively shown to be more than $100, or in point of fact, that any money or property value is at stake; hence we must decline jurisdiction.
Appeal dismissed.